DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 05 August 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because multiple non-patent literature have not been properly identified.  In particular, the citations of these non-patent literature do not include the relevant pages.  This is particularly relevant to the books that are cited which include hundreds of pages.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

The information disclosure statement filed 05 August 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In particular, the copy provided for non-patent literature cite no. 6 is so blurry as to be illegible.  It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement filed 18 March 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In particular, Applicant has placed a check mark indicating an English language translation is attached for foreign patent document cite. no 1 and non-patent literature cite no. 2.  However, an English language translation for each document has not been attached.  An English language translation of the Abstract is not considered an English translation meriting the checking of this box.  While footnote 5 identifies that “Applicant is to place a check mark here if English language translation is attached”, this is with respect to the document itself.  The Abstract is considered a concise explanation of relevance of the document which is distinctly different from a translation.  See at least MPEP 609.04(a) Content Requirements for an Information Disclosure Statement, section (II) Legible Copies, which recites 
“37 CFR 1.98(a)(3)(ii) states that if a written English language translation of a non-English language document, or portion thereof, is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c), a copy of the translation shall accompany the statement. Translations are not required to be filed unless they have been reduced to writing and are actually translations of what is contained in the non-English language information. If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches.”
See also MPEP 609.04(a)(III) Concise Explanation of Relevance for Non-English Language Information which also at least more explicitly recites that “[e]ach information disclosure statement must further include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information listed that is not in the English language. The concise explanation may be either separate from the specification or part of the specification. If the concise explanation is part of the specification, the IDS listing should include the page(s) or line(s) numbers where the concise explanation is located in the specification” and that “[s]ubmission of an English language abstract of a reference, such as one generated by a foreign patent office, may fulfill the requirement for a concise explanation.”  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
Figures 1(a)-2(g) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated as identified by lines 1-7 of pg. 11 in the specification.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The term “and/or” is reversed to be “or/and” in line 6 of pg. 19.  
Line 24 of pg. 6 and line 18 of pg. 8 each are missing the term “reality” between “augmented” and “display”.
The term “augmented” in line 23 of pg. 39 is inappropriately capitalized.
Appropriate correction is required.

The use of at least the terms “Blu-ray disc”, “WiMAX”, Bluetooth”, and Zigbee”, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
The claims include a multitude of grammatical errors, most of which are spacing issues.  For example, line 16 of claim 1 is missing a space between “translating” and “a” while there are too many spaces in line 17 of claim 1 between “information” and “into”. 
The claims are inconsistently formatted. Some limitations end with semi-colons while others end with commas.  Uniformity is recommended.  Standard practice is to end each limitation with a semi-colon.  Additionally, the use of the term “and” at the end of a limitation is typically reserved for the second-to-last limitation.  Thus, the use of the term “and” at the end of limitations earlier in claims decreases clarity.  See, for example, line 9 of claim 1.
It is also unclear which limitations are sub-limitations of other limitations in the claims as the claims are inconsistently indented.  This causes a decrease in clarity.
The terms “three-Dimension and “two-Dimension” should be “three-dimensional” and “two-dimensional”, respectively, as recited in the specification.
Claims 2-18 are also missing punctuation, such as colons or commas, after terms like “wherein”, “includes”, “executes”, or “comprising” that identify the end of a limitation or preamble.   
Claims 7 and 11 include errant dashes within each claim.
Claim 16 errantly repeats “view” in line 5 of the claim.
Dependent claims 2-12 and 14-18 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 13, it is unclear what constitutes the metes and bounds of “a spatial ability required in the field of architecture or interior design”.  In particular, it is not clear what the requirement is for the field of architecture or interior design that distinguishes this spatial ability from any other spatial ability.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 2-12 and 14-18 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 5 and 11, it is unclear what constitutes displaying through an “augmented display”.  While one of ordinary skill in the art would recognize an “augmented reality display”, it is not clear what constitutes an “augmented display”.  For the purposes of compact prosecution, the term “augmented display” is construed as “augmented reality display”.

Regarding claim 15, it is unclear what constitutes an “augment display”.  While one of ordinary skill in the art would recognize an “augmented reality display”, it is not clear what constitutes an “augment display”.  For the purposes of compact prosecution, the term “augment display” is construed as “augmented reality display”.

Claim 11 recites the limitation "the virtual reality display or the augmented display" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1 and 13, the disclosure fails to provide sufficient written description for “measuring a spatial ability required in the field of architecture or interior design”.  While the disclosure generally discusses presenting various multiple choice questions (see, for example, at least Fig. 5(a)-5(e) and 7(a)-11(e) and their associated discussion in the specification) and a matching exercise (see, for example, at least Fig. 6(a)-6(b) and their associated discussion in the specification) that are intended to measure the asserted spatial ability components - mental rotation and spatial visualization, the disclosure is silent regarding any particular analysis of the performance on these questions or exercise such that a subject demonstrates a “spatial ability required in the field of architecture or interior design” by itself.  Nor does the disclosure distinguish a subject’s spatial ability that is required in the field of architecture or interior design from spatial ability in any other field or even from a general spatial ability.  Dependent claims 2-12 and 14-18 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claims 1 and 13, the disclosure fails to provide sufficient written description for “evaluating spatial ability for the user according to a result of performing the one or more measurements”.  In particular, while the disclosure generally discusses presenting various multiple choice questions (see, for example, at least Fig. 5(a)-5(e) and 7(a)-11(e) and their associated discussion in the specification) and a matching exercise (see, for example, at least Fig. 6(a)-6(b) and their associated discussion in the specification) that are intended to measure the asserted spatial ability components - mental rotation and spatial visualization, the disclosure is silent regarding any particular evaluation of the performance on these questions or exercise.  Dependent claims 2-12 and 14-18 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
STEP 1
The instant claims are directed to a method and a product which fall under the four statutory categories (STEP 1: YES).
STEP 2A, PRONG 1
However, the instant claims recite performing one or more of a mental rotation measurement and a spatial visualization measurement for a user in order to measure a spatial ability for the user; evaluating spatial ability for the user according to a result of performing the one or more measurements; and providing the evaluated result to the user as a spatial ability required for architecture or interior design, wherein the mental rotation measurement is performed by measuring the accuracy and speed of a rotation state estimation ability for a 3D(three-Dimension) figure, and the spatial visualization measurement is performed by measuring an ability of translating a 3D spatial information into 2D(two-Dimension) spatial information and an ability of translating a 2D spatial information into a 3D spatial information.  The claims further recite wherein the mental rotation measurement includes a first mental rotation measurement of measuring a state estimation ability after rotating a 3D figure at a predetermined angle based on a vertical axis, and a second mental rotation measurement of measuring rapidity of rotation of a 3D figure at least one or more in up, down, left, and right directions; the first mental rotation measurement is performed by a method in which, after providing a 3D figure as a question to the user and providing a plurality of 3D figures of different forms as examples, the user estimates a state after rotating the 3D figure of the question based on the vertical axis and then selects two matching 3D figures as an answer from the example figures; the second mental rotation measurement is performed by a method in which, after providing a 3D figure as a question to the user and providing a 3D figure as an example formed by the 3D figure of the question being rotated at least one or more times in up, down, left, and right directions, a time until the user rotates the 3D figure of the question at least one or more times in up, down, left, and right directions to match the 3D figure of the example is measured; wherein after the 3D figure of the question and the 3D figure of the example are displayed to the user, the second mental rotation measurement is performed by rotating the 3D figure of the question; or the spatial visualization measurement includes a first spatial visualization measurement that measures an ability of translating 2D planar cross-sectional view of an abstract 3D spatial figure into a corresponding 3D abstract spatial form, when a partial 2D planar cross-sectional view of a 3D figure is viewed, a second spatial visualization measurement that measures an ability of translating a 2D planar cross-sectional view of a 3D spatial figure having at least one or more floors into a corresponding 3D exterior perspective or a 3D internal perspective, and a third spatial visualization measurement that measures an ability of translating a 3D spatial figure of both exterior and interior spaces into corresponding 2D planar cross-sectional view; the first spatial visualization measurement is performed by a method in which, after providing a 2D planar cross-sectional view - in the 2D cross-sectional view, one side thereof is open, and an arrow of a type viewed from the opened side is indicated - of an abstract 3D figure to the user as a question and providing a plurality of 3D figures having different shapes as an example, the user estimates a 3D space when looking at the 2D planar cross-sectional view from the direction of the arrow and then selects a matching 3D figure with the estimated volumetric forms of the figures in the example as an answer; or the second spatial visualization measurement is performed by a method in which, after providing at least one 2D planar cross-sectional view of a 3D spatial figure having at least one or more floors to the user as a question and providing a plurality of 3D spatial figures having different forms as an example, the user estimates the 3D exterior spatial forms and volumes or a 3D interior spatial forms and volumes of a space represented by the 2D planar cross-sectional view and then selects a matching 3D exterior or interior perspective view of the space as an answer; or the third spatial visualization measurement is performed by a method in which, after providing a 3D exterior perspective or a 3D interior perspective as a question and providing a plurality of 2D planar cross-sectional views having different shapes as an example, the user estimates a 2D planar cross-sectional view of the space represented by a 3D exterior perspective or a 3D interior perspective in the question and then selects a matching 2D planar cross-sectional view of the space as an answer; or the performing of one or more of the mental rotation measurement and the spatial visualization measurement for the user includes: acquiring a 2D or 3D figure corresponding to a pre-stored question and a 2D or 3D figure corresponding to the example for the pre-stored question to perform the mental rotation measurement or the spatial visualization measurement; presenting a question including the 2D or 3D figure corresponding to the question and the 2D or 3D figure corresponding to the example to the user; receiving an answer to the question from the user to determine whether the received answer is correct or incorrect; and reporting the result of determining whether the received answer is correct or incorrect as a result of performing the measurement; wherein the presenting of the question to the user includes displaying the question to the user; the receiving of the answer to the question from the user to determine whether the received answer is correct or incorrect includes measuring a time until the user rotates a 3D figure corresponding to the question displayed in at least one of up, down, left, and right directions to match the 3D figure corresponding to the example; and reporting as the results of performing the measurement includes reporting the time measured for each question as the result of performing the measurement; or wherein the performing of one or more of the mental rotation measurement and the spatial visualization measurement for the user includes: acquiring a basic 3D figure corresponding to a pre-stored question for the mental rotation measurement or the spatial visualization measurement; generating a 2D or 3D figure corresponding to a question and a 2D or 3D figure corresponding to an example in real time by using the basic 3D figure; presenting a question including the 2D or 3D figure corresponding to the question generated in real time and the 2D or 3D figure corresponding to the example to the user; receiving an answer to the question from the user and determining whether the received answer is correct; and setting the result of determining whether the received answer is correct as a result of performing the measurement.  The steps identified above amount to the abstract idea grouping of a certain method of organizing human activity because they amount to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by collecting information, analyzing the information, and producing the results of the collection and analysis.  Additionally, these steps are interpreted as a series of steps that could reasonably be performed by mental processes with the aid of pen and paper because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claim 13), an input/output part (claim 13), a memory (claim 13), a processor (claim 13), a virtual reality display (claims 5, 11, and 15) an augmented display (claims 5 and 11), an augment display (claim 15) is not sufficient to impart patentability to the method performed by the system.  This is evidenced by at least Fig. 3 which illustrate the components as non-descript black boxes or stock icons.  Further evidence is provided by the specification.  See, for example, at least line 20 of pg. 6 - line 6 of pg. 7, line 19 of pg. 7 - line 3 of pg. 8, lines 5-20 of pg. 13, line 1 of pg. 14 - line 14 of pg. 16, and lines 2-4 of pg. 17.  For instance, line 20 of pg. 6 - line 6 of pg. 7 illustrates that the computerized elements are unnecessary as the process may be implemented with paper.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Additionally, the method claims are silent regarding any additional elements actively performing the claimed functions indicating that the entire method is performed by a human.  The claims, both individually and as a whole, do not recite any limitations that improve the functionality of the computer system because the claimed measuring and evaluating steps are merely performing the steps of processing data.  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  As identified above, the computer system itself is unnecessary as the entire process may be implemented with paper.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  In particular, the claims are silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (STEP 2A, PRONG 2: NO).  
STEP 2B
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  In particular, the method as claimed can be construed as performed by a human.  Although the claims recite components (identified in Step 2A, Prong 2) for performing, or being passively involved in (i.e., the elements recited in the method claims), at least some of the recited functions, these elements are recited at a high level of generality and are not necessarily tied to the performance of any step.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above. For instance, line 20 of pg. 6 - line 6 of pg. 7 illustrates that the computerized elements are unnecessary as the process may be implemented with paper.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  The above also evidences that the additional elements are an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  The claims do not recite any specific rules with specific characteristics that improve the functionality of a computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Thus, the claimed method is construed as performed entirely by a human.  Viewed both individually, and as a whole, the additional elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-10, 12-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cho1.


Regarding claim 1, Cho teaches a method of measuring a spatial ability required in the field of architecture or interior design (Cho, 2.2, “The Architectural Spatial Ability Test (ASAT) was developed in response to the lack of tools to measure the spatial ability of architecture students specifically.”), comprising:
performing one or more of a mental rotation measurement and a spatial visualization measurement for a user in order to measure a spatial ability for the user (Cho, 3.2.3, “In order to perform well on the ASAT [Architectural Spatial Ability Test] participants needed… spatial visualization, and mental ability to rotate the 3D or 2D picture to find the best matching images.”); 
evaluating spatial ability for the user according to a result of performing the one or more measurements (Cho, 3.3, “design studio performance (grade) and the scores of the cognitive abilities noted above”); and 
providing the evaluated result to the user as a spatial ability required for architecture or interior design (Cho, 3.1, “A total of 59 freshman enrolled in the first-year design foundation studio at one Midwestern university participated voluntarily in the experimental study.”  Each of these students received grades.  Thus, the evaluated result was provided to the user.), 
wherein the mental rotation measurement is performed by measuring the accuracy and speed of a rotation state estimation ability for a 3D(three- Dimension) figure (Cho, 5.2, “Spatial ability is measured by the speed and accuracy with which one can mentally rotate, transform, and visualize 2D and 3D information.”), and 
the spatial visualization measurement is performed by measuring an ability of translating a 3D spatial information into 2D(two-Dimension) spatial information and an ability of translating a 2D spatial information into a 3D spatial information (Cho, 3.2.3, “The basic concept underlying the ASAT is that the architecture domain-specific spatial ability is the ability to fluently transform 2D architecture information into 3D or vice-versa.”  5.2, “Spatial ability is measured by the speed and accuracy with which one can mentally rotate, transform, and visualize 2D and 3D information.”).

Regarding claim 2, Cho teaches the method of measuring the spatial ability of claim 1, wherein the mental rotation measurement includes
a first mental rotation measurement of measuring a state estimation ability after rotating a 3D figure at a predetermined angle based on a vertical axis (Cho, 3.2.3, “In the Mental Rotation, participants see 3D figures and must match them with figures that have been rotated spatially.”), and 
a second mental rotation measurement of measuring rapidity of rotation of a 3D figure at least one or more in up, down, left, and right directions (Cho, 3.5.2, “Spatial ability is measured by the speed and accuracy with which one can mentally rotate, transform, and visualize 2D and 3D information.”).

Regarding claim 3, Cho teaches the method of measuring the spatial ability of claim 2, wherein
the first mental rotation measurement is performed by a method in which, after providing a 3D figure as a question to the user and providing a plurality of 3D figures of different forms as examples, the user estimates a state after rotating the 3D figure of the question based on the vertical axis and then selects two matching 3D figures as an answer from the example figures (Cho, 3.2.3, “Mental Rotation Test (Peters et al. 1995; Shepard & Metzler, 1988)…  In the Mental Rotation, participants see 3D figures and must match them with figures that have been rotated spatially… and the Mental Rotation measures the ability to mentally rotate 3D forms (finding a matching 3D form from 3D options)”.  The Mental Rotation test used in Cho is the same prior art mental rotation test identified in the instant specification which recites “the mental rotation measurement (mental rotation test developed by Peters. Et al. (1995) as a specific example) is performed by asking a viewer to imagine a form of rotating a figure shown in FIG. 1(a) with respect to a vertical axis, and find two matching figures among figures shown in FIG. 1(b), FIG. 1(c), FIG. 1(d), FIG. 1(e) corresponding to an imagined rotated form of the figure shown in Fig. 1(a).”  See lines 6-11 of pg. 2 in the instant specification.).

Regarding claim 4, Cho teaches the method of measuring the spatial ability of claim 3, wherein
the second mental rotation measurement is performed by a method in which, after providing a 3D figure as a question to the user and providing a 3D figure as an example formed by the 3D figure of the question being rotated at least one or more times in up, down, left, and right directions (Cho, 3.2.3, “Mental Rotation Test (Peters et al. 1995; Shepard & Metzler, 1988)…  In the Mental Rotation, participants see 3D figures and must match them with figures that have been rotated spatially… and the Mental Rotation measures the ability to mentally rotate 3D forms (finding a matching 3D form from 3D options)”.  The Mental Rotation test used in Cho is the same prior art mental rotation test identified in the instant specification which recites “the mental rotation measurement (mental rotation test developed by Peters. Et al. (1995) as a specific example) is performed by asking a viewer to imagine a form of rotating a figure shown in FIG. 1(a) with respect to a vertical axis, and find two matching figures among figures shown in FIG. 1(b), FIG. 1(c), FIG. 1(d), FIG. 1(e) corresponding to an imagined rotated form of the figure shown in Fig. 1(a).”  See lines 6-11 of pg. 2 in the instant specification.), a time until the user rotates the 3D figure of the question at least one or more times in up, down, left, and right directions to match the 3D figure of the example is measured (Cho, 3.5.2, “Spatial ability is measured by the speed and accuracy with which one can mentally rotate, transform, and visualize 2D and 3D information.”).

Regarding claim 6, Cho teaches the method of measuring the spatial ability of claim 1, wherein
the spatial visualization measurement includes 
a first spatial visualization measurement that measures an ability of translating 2D planar cross-sectional view of an abstract 3D spatial figure into a corresponding 3D abstract spatial form, when a partial 2D planar cross-sectional view of a 3D figure is viewed (Cho, Table 2, Sample ASAT Questions, Type 1 illustrates selecting a 3D picture that best matches a 2D plan), 
a second spatial visualization measurement that measures an ability of translating a 2D planar cross-sectional view of a 3D spatial figure having at least one or more floors into a corresponding 3D exterior perspective or a 3D internal perspective (Cho, Table 2, Sample ASAT Questions, Type 1 illustrates selecting a 3D picture that best matches a 2D plan), and 
a third spatial visualization measurement that measures an ability of translating a 3D spatial figure of both exterior and interior spaces into corresponding 2D planar cross-sectional view (Cho, Table 2, Sample ASAT Questions, Type 3 illustrates selecting a 2D plan that matches a 3D-isometric view.  The 3D-isometric view illustrated in Cho is a spatial figure of both exterior and interior spaces. Type 2 illustrates selecting a 2D plan that best matches a 3D picture.  Type 2 corresponds with Fig. 10(a)-10(e) which the specification identifies as an illustration of this claim limitation.  See lines 12-21 of pg. 32 along with Spatial visualization II (SV II) in Table 1 in the instant specification.).

Regarding claim 8, Cho teaches the method of measuring the spatial ability of claim 6, wherein 
the second spatial visualization measurement is performed by a method in which, after providing at least one 2D planar cross-sectional view of a 3D spatial figure having at least one or more floors to the user as a question and providing a plurality of 3D spatial figures having different forms as an example, the user estimates the 3D exterior spatial forms and volumes or a 3D interior spatial forms and volumes of a space represented by the 2D planar cross-sectional view and then selects a matching 3D exterior or interior perspective view of the space as an answer (Cho, Table 2, Sample ASAT Questions, Type 1 illustrates selecting a 3D picture that best matches a 2D plan.  Type 1 corresponds with Fig. 8(a)-8(e) which the specification identifies as an illustration of this claim limitation.  See line 19 of pg. 28 - line 7 of pg. 29 along with Spatial visualization I (SV I) in Table 1 in the instant specification.).

Regarding claim 9, Cho teaches the method of measuring the spatial ability of claim 6, wherein 
the third spatial visualization measurement is performed by a method in which, after providing a 3D exterior perspective or a 3D interior perspective as a question and providing a plurality of 2D planar cross-sectional views having different shapes as an example, the user estimates a 2D planar cross-sectional view of the space represented by a 3D exterior perspective or a 3D interior perspective in the question and then selects a matching 2D planar cross-sectional view of the space as an answer (Cho, Table 2, Sample ASAT Questions, Type 3 illustrates selecting a 2D plan that matches a 3D-isometric view.  The 3D-isometric view illustrated in Cho is a spatial figure of both exterior and interior spaces. Type 2 illustrates selecting a 2D plan that best matches a 3D picture.  Type 2 corresponds with Fig. 10(a)-10(e) which the specification identifies as an illustration of this claim limitation.  See lines 12-21 of pg. 32 along with Spatial visualization II (SV II) in Table 1 in the instant specification.).

Regarding claim 10, Cho teaches the method of measuring the spatial ability of claim 1, wherein
the performing of one or more of the mental rotation measurement and the spatial visualization measurement for the user includes: 
acquiring a 2D or 3D figure corresponding to a pre-stored question and a 2D or 3D figure corresponding to the example for the pre-stored question to perform the mental rotation measurement or the spatial visualization measurement (Cho, Table 2, Example Question includes a 2D or 3D figure corresponding to a pre-stored question to perform the mental rotation measurement or the spatial visualization measurement.); 
presenting a question including the 2D or 3D figure corresponding to the question and the 2D or 3D figure corresponding to the example to the user (Cho, 3.2.3, “The computer-based ASAT consists of three types of questions.”  Thus, a user taking the ASAT is inherently presented with a question including the 2D or 3D figure corresponding to the question and the 2D or 3D figure corresponding to the example.); 
receiving an answer to the question from the user to determine whether the received answer is correct or incorrect (Cho, 3.2.3, “The computer-based ASAT consists of three types of questions involving selection of (a) the 3D picture that best matches a 2D plan, (b) the 2D plan that best matches a 3D picture, and (c) the 2D plan that best matches a 3D-isometric view… Accuracy was measured on the ASAT.” The selection of (a)-(c) involves receiving an answer to the question. Measuring accuracy is determining whether the received answer is correct or incorrect.); and 
reporting the result of determining whether the received answer is correct or incorrect as a result of performing the measurement (Cho, 3.1, “A total of 59 freshman enrolled in the first-year design foundation studio at one Midwestern university participated voluntarily in the experimental study.”  Each of these students received grades.  Thus, the evaluated result was reported.).

Regarding claim 12, Cho teaches the method of measuring the spatial ability of claim 1, wherein 
the performing of one or more of the mental rotation measurement and the spatial visualization measurement for the user includes: 
acquiring a basic 3D figure corresponding to a pre-stored question for the mental rotation measurement or the spatial visualization measurement (Cho, Table 2, Example Question includes a 2D or 3D figure corresponding to a pre-stored question to perform the mental rotation measurement or the spatial visualization measurement.); 
generating a 2D or 3D figure corresponding to a question and a 2D or 3D figure corresponding to an example in real time by using the basic 3D figure (Cho, Table 2, Example Question includes a 2D or 3D figure corresponding to a pre-stored question to perform the mental rotation measurement or the spatial visualization measurement.); 
presenting a question including the 2D or 3D figure corresponding to the question generated in real time and the 2D or 3D figure corresponding to the example to the user (Cho, 3.2.3, “The computer-based ASAT consists of three types of questions.”  Thus, a user taking the ASAT is inherently presented with a question including the 2D or 3D figure corresponding to the question and the 2D or 3D figure corresponding to the example.); 
receiving an answer to the question from the user and determining whether the received answer is correct (Cho, 3.2.3, “The computer-based ASAT consists of three types of questions involving selection of (a) the 3D picture that best matches a 2D plan, (b) the 2D plan that best matches a 3D picture, and (c) the 2D plan that best matches a 3D-isometric view… Accuracy was measured on the ASAT.” The selection of (a)-(c) involves receiving an answer to the question. Measuring accuracy is determining whether the received answer is correct or incorrect.); and 
setting the result of determining whether the received answer is correct as a result of performing the measurement (Cho, 3.2.3 Accuracy was measured on the ASAT.”  Measuring accuracy includes setting the result of determining whether the received answer is correct as a result of performing the measurement.).

Regarding claim 13, Cho teaches a system of measuring a spatial ability required in a field of architecture of interior design (Cho, 3.2.3, “The computer-based ASAT”), comprising
an input/output part, a memory, and a processor (Cho identifies that the ASAT is a computer-based test. A computer-based test inherently includes the use of an input/output part, a memory, and a processor.), 
wherein the input/output part displays information or outputs voice to the outside and receives information or instructions inputted from the outside (Cho identifies that the ASAT is a computer-based test. A computer-based test inherently includes the use of an input/output part wherein the input/output part displays information or outputs voice to the outside and receives information or instructions inputted from the outside.); 
the memory is configured to store a set of codes (Cho identifies that the ASAT is a computer-based test. A computer-based test inherently includes a memory that is configured to store a set of codes to control the processor to perform the test.); 
the codes control the processor to execute
 a process of performing one or more of mental rotation measurement and spatial visualization measurement for the user based on display of information through the input/output part and input from a user (Cho, 3.2.3, “In order to perform well on the ASAT [Architectural Spatial Ability Test] participants needed… spatial visualization, and mental ability to rotate the 3D or 2D picture to find the best matching images.”), 
a process of evaluating a spatial ability required in the field of architecture or interior design for the user according to a result of performing the one or more measurements (Cho, 3.3, “design studio performance (grade) and the scores of the cognitive abilities noted above”), and 
a process of providing the evaluated result to the user as process measurement of spatial ability through the input/output part (Cho, 3.1, “A total of 59 freshman enrolled in the first-year design foundation studio at one Midwestern university participated voluntarily in the experimental study.”  Each of these students received grades.  Thus, the evaluated result was provided to the user.); and 
the mental rotation measurement is performed by measuring a rotation state estimation ability for a 3D figure (Cho, 5.2, “Spatial ability is measured by the speed and accuracy with which one can mentally rotate, transform, and visualize 2D and 3D information.”), and 
the spatial visualization measurement is performed by measuring an ability of translating 3D spatial information into 2D spatial information and an ability of translating a 2D spatial information into a 3D spatial information (Cho, 3.2.3, “The basic concept underlying the ASAT is that the architecture domain-specific spatial ability is the ability to fluently transform 2D architecture information into 3D or vice-versa.”  5.2, “Spatial ability is measured by the speed and accuracy with which one can mentally rotate, transform, and visualize 2D and 3D information.”).

Regarding claim 14, Cho teaches the  system of measuring the spatial ability of claim 13, wherein
the processor, for the mental rotation measurement, 
measures an ability of estimating a state after rotation at a predetermined angle based on a vertical axis of a 3D figure (Cho, 3.2.3, “In the Mental Rotation, participants see 3D figures and must match them with figures that have been rotated spatially.”), and 
further executes a process of measuring rapidity of rotation of at least one or more times in up, down, left, and right directions of a 3D figure (Cho, 3.5.2, “Spatial ability is measured by the speed and accuracy with which one can mentally rotate, transform, and visualize 2D and 3D information.”).

Regarding claim 16, Cho teaches the system of measuring the spatial ability of claim 13, wherein
the processor, for the spatial visualization measurement, further executes 
a process of measuring an estimation ability of a 3D interior space when a partial 2D planar cross-sectional view view of a 3D figure is viewed from a predetermined direction (Cho, Table 2, Sample ASAT Questions, Type 1 illustrates selecting a 3D picture that best matches a 2D plan), 
a process of measuring an estimation ability of a 3D external elevation figure or a 3D internal space through at least one 2D planar cross-sectional view of a 3D figure having at least one or more floors  (Cho, Table 2, Sample ASAT Questions, Type 1 illustrates selecting a 3D picture that best matches a 2D plan), and 
a process of measuring an estimation ability of a corresponding 2D planar cross-sectional view through a 3D exterior elevation figure or a 3D interior space figure (Cho, Table 2, Sample ASAT Questions, Type 3 illustrates selecting a 2D plan that matches a 3D-isometric view.  The 3D-isometric view illustrated in Cho is a spatial figure of both exterior and interior spaces. Type 2 illustrates selecting a 2D plan that best matches a 3D picture.  Type 2 corresponds with Fig. 10(a)-10(e) which the specification identifies as an illustration of this claim limitation.  See lines 12-21 of pg. 32 along with Spatial visualization II (SV II) in Table 1 in the instant specification.).

Regarding claim 17, Cho teaches the system of measuring the spatial ability of claim 13, wherein
the processor, when executing the process of performing the one or more of the mental rotation measurement and the spatial visualization measurement for the user, further executes 
a process of acquiring a 2D or 3D figure corresponding to a pre-stored question and a 2D or 3D figure corresponding to a pre-stored example and providing them to the user through the input/output part (Cho, Table 2, Example Question includes a 2D or 3D figure corresponding to a pre-stored question to perform the mental rotation measurement or the spatial visualization measurement.  3.2.3, “The computer-based ASAT consists of three types of questions.”  Thus, a user taking the ASAT is inherently presented with a question including the 2D or 3D figure corresponding to the question and the 2D or 3D figure corresponding to the example.), and 
a process of receiving an answer inputted from the user through the input/output part and setting it as the result of performing the measurement (Cho, 3.2.3, “The computer-based ASAT consists of three types of questions involving selection of (a) the 3D picture that best matches a 2D plan, (b) the 2D plan that best matches a 3D picture, and (c) the 2D plan that best matches a 3D-isometric view… Accuracy was measured on the ASAT.” The selection of (a)-(c) involves receiving an answer to the question. Measuring accuracy is determining whether the received answer is correct or incorrect.).

Regarding claim 18, Cho teaches the system of measuring the spatial ability of claim 13, wherein
the processor, when executing the process of performing the one or more of the mental rotation measurement and the spatial visualization measurement for the user, further executes 
a process of acquiring a basic 3D figure corresponding to a pre-stored question (Cho, Table 2, Example Question includes a 2D or 3D figure corresponding to a pre-stored question to perform the mental rotation measurement or the spatial visualization measurement.), 
a process of generating a 2D or 3D figure corresponding to the question and a 2D or 3D figure corresponding to the example in real time by using the acquired basic 3D figure (Cho, Table 2, Example Question includes a 2D or 3D figure corresponding to a pre-stored question to perform the mental rotation measurement or the spatial visualization measurement.) and then providing them to the user through the input/output part (Cho, 3.2.3, “The computer-based ASAT consists of three types of questions.”  Thus, a user taking the ASAT is inherently presented with a question including the 2D or 3D figure corresponding to the question and the 2D or 3D figure corresponding to the example.), and 
a process of receiving an answer inputted from the user through the input/output part (Cho, 3.2.3, “The computer-based ASAT consists of three types of questions involving selection of (a) the 3D picture that best matches a 2D plan, (b) the 2D plan that best matches a 3D picture, and (c) the 2D plan that best matches a 3D-isometric view… Accuracy was measured on the ASAT.” The selection of (a)-(c) involves receiving an answer to the question. Measuring accuracy is determining whether the received answer is correct or incorrect.) and setting it as the result of performing the measurement (Cho, 3.2.3 Accuracy was measured on the ASAT.”  Measuring accuracy includes setting it as the result of performing the measurement.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 6 above.

Regarding claim 7, Cho teaches the method of measuring the spatial ability of claim 6. 
Cho does not explicitly teach the first spatial visualization measurement is performed by a method in which, after providing a 2D planar cross-sectional view - in the 2D cross-sectional view, one side thereof is open, and an arrow of a type viewed from the opened side is indicated - of an abstract 3D figure to the user as a question and providing a plurality of 3D figures having different shapes as an example, the user estimates a 3D space when looking at the 2D planar cross-sectional view from the direction of the arrow and then selects a matching 3D figure with the estimated volumetric forms of the figures in the example as an answer.
However, this is merely an obvious variation and functional equivalent of the Type 1 ASAT question identified with respect to claim 6 for measuring spatial visualization of translating 2D into 3D since this measurement performs the same function as Type 1.  Merely using an arrow to indicate which viewpoint to reference in selecting an answer does not change the nature of the function of measuring a person’s ability to mentally translate 2D to 3D.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing of the claimed invention because providing multiple questions to measure the same spatial visualization in the prior art would have been obvious. See Gulack cited above.

Claims 5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claims 4, 10, and 14, respectively, above, in view of Chen et al. (TW 201620479, hereinafter referred to as Chen).

Regarding claim 5, Cho teaches the method of measuring the spatial ability of claim 4, wherein after the 3D figure of the question and the 3D figure of the example are displayed to the user, the second mental rotation measurement is performed by rotating the 3D figure of the question (Cho, 3.2.3, “Mental Rotation Test (Peters et al. 1995; Shepard & Metzler, 1988)…  In the Mental Rotation, participants see 3D figures and must match them with figures that have been rotated spatially… and the Mental Rotation measures the ability to mentally rotate 3D forms (finding a matching 3D form from 3D options)”.  The Mental Rotation test used in Cho is the same prior art mental rotation test identified in the instant specification which recites “the mental rotation measurement (mental rotation test developed by Peters. Et al. (1995) as a specific example) is performed by asking a viewer to imagine a form of rotating a figure shown in FIG. 1(a) with respect to a vertical axis, and find two matching figures among figures shown in FIG. 1(b), FIG. 1(c), FIG. 1(d), FIG. 1(e) corresponding to an imagined rotated form of the figure shown in Fig. 1(a).”  See lines 6-11 of pg. 2 in the instant specification.). 
Cho does not explicitly teach displaying to the user through a virtual reality display or an augmented display, the second mental rotation measurement is performed using the virtual reality display or the augmented display.
However, in a related art, Chen teaches displaying to the user through a virtual reality display or an augmented display, the mental rotation measurement is performed using the virtual reality display or the augmented display (Chen, pg. 2, “The invention utilizes an augmented reality (AR) interactive game test and trains the subject’s mental rotation ability).
It would have been obvious to a person having ordinary skill in the art to utilize the AR display of Chen to implement the computerized architectural spatial ability test of Cho because “an augmented reality (AR) interactive game… improv[es] the willingness of the subject to use.”  See Chen at pg. 2.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 11, Cho teaches the method of measuring the spatial ability of claim 10, wherein
the presenting of the question to the user includes 
displaying the question to the user (Cho, 3.2.3, “The computer-based ASAT consists of three types of questions.”  Thus, a user taking the ASAT is inherently displayed with a question.); 
the receiving of the answer to the question from the user to determine whether the received answer is correct or incorrect (Cho, 3.2.3, “The computer-based ASAT consists of three types of questions involving selection of (a) the 3D picture that best matches a 2D plan, (b) the 2D plan that best matches a 3D picture, and (c) the 2D plan that best matches a 3D-isometric view… Accuracy was measured on the ASAT.” The selection of (a)-(c) involves receiving an answer to the question. Measuring accuracy is determining whether the received answer is correct or incorrect.) includes 
measuring a time until the user rotates a 3D figure corresponding to the question in at least one of up, down, left, and right directions to match the 3D figure corresponding to the example (Cho, 5.2, “Spatial ability is measured by the speed and accuracy with which one can mentally rotate, transform, and visualize 2D and 3D information.”); and
reporting as the results of performing the measurement includes reporting the time measured for each question as the result of performing the measurement (Cho, 3.1, “A total of 59 freshman enrolled in the first-year design foundation studio at one Midwestern university participated voluntarily in the experimental study.”  Each of these students received grades.  Thus, the evaluated result was reported.).
Cho does not explicitly teach using a virtual reality display or an augmented reality display to present the question and receive the answer to the question.
However, in a related art, Chen teaches displaying to the user through a virtual reality display or an augmented display, the mental rotation measurement is performed using the virtual reality display or the augmented display (Chen, pg. 2, “The invention utilizes an augmented reality (AR) interactive game test and trains the subject’s mental rotation ability).
It would have been obvious to a person having ordinary skill in the art to utilize the AR display of Chen to implement the computerized architectural spatial ability test of Cho because “an augmented reality (AR) interactive game… improv[es] the willingness of the subject to use.”  See Chen at pg. 2.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 15, Cho teaches the system of measuring the spatial ability of claim 14, wherein
the processor execute the process of displaying the questions and measuring the spatial ability required in the field of architecture or interior design (Cho, 3.2.3, “The computer-based ASAT consists of three types of questions.”  Thus, as the ASAT is computer-based, the processor of the computer executes the process of displaying the questions and measuring the spatial ability required in the field of architecture or interior design.).
Cho does not explicitly teach the spatial ability measurement system further includes a virtual reality display or an augmented reality display and using the virtual reality display or an augmented reality display.
However, in a related art, Chen teaches the spatial ability measurement system further includes a virtual reality display or an augmented reality display and using the virtual reality display or an augmented reality display (Chen, pg. 1, “an interactive game using Augmented Reality (AR) to train a user’s spatial visualization ability”; pg. 2, “The invention utilizes an augmented reality (AR) interactive game test and trains the subject’s mental rotation ability”).
It would have been obvious to a person having ordinary skill in the art to utilize the AR display of Chen to implement the computerized architectural spatial ability test of Cho because “an augmented reality (AR) interactive game… improv[es] the willingness of the subject to use.”  See Chen at pg. 2.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/            Examiner, Art Unit 3715                                                                                                                                                                                            
/JAMES B HULL/            Primary Examiner, Art Unit 3715                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cho, J. Y. (2016). An investigation of design studio performance in relation to creativity, spatial ability, and visual cognitive style. Thinking Skills and Creativity, 23, 67–78. https://doi.org/10.1016/j.tsc.2016.11.006